 Case 2:20-cv-00280-JRG Document 89 Filed 09/16/21 Page 1 of 3 PageID #: 902




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



 KAIFI LLC,

        Plaintiff,
                                                        Case No. 2:20-cv-00280-JRG
        v.
                                                        JURY TRIAL DEMANDED
 VERIZON COMMUNICATIONS, INC., ET
                                                        Honorable Rodney Gilstrap
 AL.

        Defendants.



             UNOPPOSED MOTION TO AMEND DOCKET CONTROL ORDER


       Plaintiff KAIFI LLC (“KAIFI”) respectfully submits this Unopposed Motion to Amend

the Docket Control Order and would show the Court the following:

       KAIFI respectfully requests that the following deadlines be extended:

      Current Deadline         Proposed Deadline                               Event

   October 15, 2021          October 22, 2021         Serve Disclosures for Rebuttal Expert Witnesses

   September 24, 2021        October 1, 2021          Serve Disclosures for Expert Witnesses by the
                                                      Party with the Burden of Proof

   September 17, 2021        September 24, 2021       Deadline to Complete Fact Discovery and File
                                                      Motions to Compel Discovery



       These extensions will not affect any other deadlines in the Docket Control Order.

       WHEREFORE, Plaintiff respectfully requests that the Court extend the deadlines above

and enter the attached Second Amended Docket Control Order.




                                                1
Case 2:20-cv-00280-JRG Document 89 Filed 09/16/21 Page 2 of 3 PageID #: 903




Date: September 16, 2021             /s/Prashanth Chennakesavan

                                     Enoch H. Liang
                                     Cal. Bar No. 212324 (admitted in E.D. Texas)
                                     Prashanth Chennakesavan
                                     Cal. Bar No. 284022 (admitted pro hac vice)
                                     LTL ATTORNEYS LLP
                                     300 S. Grand Ave., 14th Fl.
                                     Los Angeles, California 90071
                                     Telephone: (213) 612-8900
                                     Facsimile:(213) 612-3773
                                     Email: enoch.liang@ltlattorneys.com
                                     Prashanth.chennakesavan@ltlattorneys.com

                                     Robert Christopher Bunt
                                     Texas Bar No. 00787165
                                     PARKER, BUNT & AINSWORTH PC
                                     100 E. Ferguson St., Suite 418
                                     Tyler, Texas 75702
                                     Telephone: (903) 531-3535
                                     Facsimile:(903) 533-9687
                                     Email: rcbunt@pbatyler.com

                                     Jason G. Sheasby
                                     Cal. Bar No. 205455 (admitted pro hac vice)
                                     Rebecca L. Carson
                                     Cal. Bar No. 254105 (admitted pro hac vice)
                                     IRELL & MANELLA LLP
                                     1800 Avenue of the Stars, Suite 900
                                     Los Angeles, CA 90067-4276
                                     Telephone: (310) 277-1010
                                     Facsimile: (310) 203-7199
                                     Email: jsheasby@irell.com
                                           rcarson@irell.com




                                     2
Case 2:20-cv-00280-JRG Document 89 Filed 09/16/21 Page 3 of 3 PageID #: 904




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served via electronic

mail on September 16, 2021, to all opposing counsel of record.



                                                /s/ Prashanth Chennakesavan

                                                                   Counsel


                               CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), Counsel for Plaintiff Prashanth Chennakesavan met and

conferred with Counsel for Defendants Kevin Anderson on September 15, 2021, regarding the

referenced motion. Defendants are unopposed to the above motion.



                                                /s/ Prashanth Chennakesavan

                                                                   Counsel
